DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 1-4 are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “collecting, by a wireless message sniffer module, access point messages to be used for recognition or classification purposes; filtering, by a message filter module, a set of desired access point message types to be used for recognition or classification purposes; extracting, by a feature extraction module, features from the access point messages to be used for recognition or classification purposes; recognizing, by an access point characteristic recognition module, access point characteristics to be used for external solutions; classifying, by an access point characteristic classification module, the access point characteristics to be used for external solutions” of claim(s) 1. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “desired access point message types,” which is ambiguous, hence rendering the limitation indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandha et al. (Pub. No.: US 2018/0205749, hereinafter, “Nandha”) in view of Jafarian et al. (Pub. No.: US 2013/0303202, hereinafter, “Jafarian”).
Claim 1. Nandha teaches:
A method for detecting access point characteristics using machine learning techniques, the method comprising: – in paragraph [0020] (The rogue access point detection system, encompassing a machine-learning model, may cover or scale to a large number of networks.)
collecting, by a wireless message sniffer module, access point messages to be used for recognition or classification purposes; – in paragraphs [0031], [0032] (The behavior observer module 202 may determine parameters of a purported access point (e.g., 104) based on a variety of information 220 from the purported access point. The observer module 202 may receive the information 220 passively, for example, by receiving information transmitted by the purported access point, such as beacon frames.)
extracting, by a feature extraction module, features from the access point messages to be used for recognition or classification purposes; – in paragraph [0034] (The behavior extractor module 204 may use the determined parameters to determine one or more features 222 of the purported access point.)
recognizing, by an access point characteristic recognition module, access point characteristics to be used for external solutions; – in paragraph [0036] (A feature vector may be a data structure or an information structure that includes or encapsulates one or more observed characteristics and/or behaviors of a purported access point.)
classifying, by an access point characteristic classification module, the access point characteristics to be used for external solutions. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

	Nandha does not explicitly teach:
filtering, by a message filter module, a set of desired access point message types to be used for recognition or classification purposes.
	However, Jafarian teaches:
filtering, by a message filter module, a set of desired access point message types to be used for recognition or classification purposes; – in paragraph [0082] (The paging message transmission criteria may be used for filtering the type of information that is received by a station 106.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nandha with Jafarian to include filtering, by a message filter module, a set of desired access point message types to be used for recognition or classification purposes, as taught by Nandha, in paragraph [0002], to detect a rogue access point using a machine-learning.

Claim 2. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the collecting the access point messages to be used for recognition or classification purposes comprises: collecting, by the wireless message sniffer module, messages exchanged in a wireless communication link. – in paragraphs [0031], [0032] (The behavior observer module 202 may determine parameters of a purported access point (e.g., 104) based on a variety of information 220 from the purported access point. The observer module 202 may receive the information 220 passively, for example, by receiving information transmitted by the purported access point, such as beacon frames.)

Claim 3. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).

Jafarian further teaches:
wherein the filtering the set of desired access point message types to be used for recognition or classification purposes comprises: identifying, by the message filter module, the set of messages types to be used for recognition or classification purposes; filtering, by the message filter module, the access point messages collected by the wireless message sniffer module. – in paragraph [0097] (At block 804, the method determines whether the frame includes one or more paging message transmission criteria. In some aspects, the paging message transmission criteria may be used for filtering the type of information that is transmitted by access point 104 and received by a station 106. The one or more paging message transmission criteria may include categories of data. In some aspects, the categories of data may include quality of service access categories (ACs).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nandha with Jafarian to include wherein the filtering the set of desired access point message types to be used for recognition or classification purposes comprises: identifying, by the message filter module, the set of messages types to be used for recognition or classification purposes; filtering, by the message filter module, the access point messages collected by the wireless message sniffer module, as taught by Nandha, in paragraph [0002], to detect a rogue access point using a machine-learning.

Claim 4. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the extracting the features from the access point messages to be used for recognition or classification purposes comprises: determining, by the feature extractor module, the features to be extracted according to the machine learning model; extracting, by the feature extractor module, the features according to the machine learning model; preprocessing, by the feature extractor module, the extracted features according to the machine learning model. – in paragraphs [0025], [0034] (The processor of the computing device may apply the calculated delta features to a single machine-learning model. Based on the analysis of the delta feature vectors, the processor may determine whether the purported access point is a benign access point or a rogue access point. The behavior extractor module 204 may use the determined parameters to determine one or more features 222 of the purported access point.)

Claim 5. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the recognizing the access point characteristics to be used for external solutions comprises: applying, by the access point characteristic recognition module, a machine learning model for recognition of the access point characteristics; determining, by the access point characteristic recognition module, the access point characteristics according to the applied machine learning model; assembling, by the access point characteristic recognition module, the determined access point characteristics. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

Claim 6. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the classifying the access point characteristics to be used for external solutions comprises: applying, by the access point characteristic classification module, a machine learning model for classification of the access point characteristics; determining, by the access point characteristic classification module, the access point characteristics according to the applied machine learning model; assembling, by the access point characteristic classification module, the determined access point characteristics. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

Claim 7. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the access point characteristics are determined by applying a machine learning model for recognition purposes, wherein the machine learning model is configured to receive the access point features and output the access point characteristics, and wherein the machine learning model used for recognition is configured to determine the set of desired access point types. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

Claim 8. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the access point characteristics are determined by applying a machine learning model for classification purposes, wherein the machine learning model is configured to receive the access point features and output the access point characteristics, and wherein the machine learning model used for classification is configured to determine the set of desired access point types. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

Claim 9. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the features from the access point messages are determined by applying a feature extraction process. – in paragraph [0034] (The behavior extractor module 204 may use the determined parameters to determine one or more features 222 of the purported access point.)

Claim 10. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Nandha teaches:
wherein the extracting the features from the access point messages to be used for recognition or classification purposes comprises: receiving, by the feature extraction module, the access point messages, building the features by copying field values of the messages or performing further processing to build the features, and outputting the features from the access point messages. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

Claim 11. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the access point messages used for the extracting the features are determined by a message filtering process. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

Claim 12. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the filtering, by the message filter module, the set of desired access point message types to be used for recognition or classification purposes comprises: receiving all messages collected in a wireless communication link and outputting the set of desired access point messages. – in paragraphs [0041], [0050] (The analyzer module 206 may rapidly analyze the calculated delta features 224 to determine whether the purported access point is a legitimate access point or a rogue access point. Based on the analysis of the calculated delta features 224, the analyzer module 206 may output an access point classification 230. The analyzer module 206 may determine whether one or more delta values exceed a variation threshold (e.g., a value or a percentage). In response to determining that the one or more delta values exceed the variation threshold, the analyzer module 206 may determine that the purported access point is a rogue access point.)

Claim 13. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the access point characteristics are passively determined. – in paragraph [0036] (A feature vector may be a data structure or an information structure that includes or encapsulates one or more observed characteristics and/or behaviors of a purported access point.)

Claim 14. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein the access point messages are collected passively, without user intervention in the wireless communication link. – in paragraph [0036] (A feature vector may be a data structure or an information structure that includes or encapsulates one or more observed characteristics and/or behaviors of a purported access point.)

Claim 15. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s).
Nandha teaches:
wherein at least a portion of the access point characteristics is determined by a user. – in paragraph [0036] (A feature vector may be a data structure or an information structure that includes or encapsulates one or more observed characteristics and/or behaviors of a purported access point.)

Claim 16. Combination of Nandha and Jafarian teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Nandha teaches:
wherein the machine learning techniques include a set of machine learning models for recognition or classification purposes. – in paragraph [0020] (The rogue access point detection system, encompassing a machine-learning model, may cover or scale to a large number of networks.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449